Case 1:19-mj-00242-KLM Document 15 Filed 10/30/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-mj-00242-SKC


UNITED STATES OF AMERICA,

        Plaintiff,

v.

1.      JOHNNY L. MORGAN,

        Defendant.



                                       ORDER OF DETENTION




        THIS MATTER came before the Court for a detention hearing on October 30, 2019.

        The government is requesting detention in this case due to defendant’s alleged violations of

the terms of his pretrial release pending sentencing pursuant to 18 U.S.C. § 3148. The defendant

did not contest detention and neither side offered argument beyond the contents of the Bench

Warrant for Arrest issued by the Honorable Irene M. Keeley of the United States District Court for

the Northern District of West Virginia. In making my findings of fact, I have taken judicial notice

of the information set forth in the court docket of proceedings and the Bench Warrant.

        Pursuant to 18 U.S.C. § 3148(b), the judicial officer shall enter an order of revocation and

detention if, after a hearing, the judicial officer:

        (1)     finds that there is—

                                                       1
Case 1:19-mj-00242-KLM Document 15 Filed 10/30/19 USDC Colorado Page 2 of 4




               (A)     probable cause to believe that the person has committed a Federal,
                       State, or local crime while on release; or

               (B)     clear and convincing evidence that the person has violated any other
                       condition of release; and

       (2)     finds that

               (A)     based on the factors set forth in section 3142(g) of this title, there is
                       no condition or combination of conditions of release that will assure
                       that the person will not flee or pose a danger to the safety of any other
                       person or the community; or

               (B)     the person is unlikely to abide by any condition or combination of
                       conditions of release.

18 U.S.C. § 3148(b).

       In order to sustain a motion for detention based on the basis that there is no condition or

combination of conditions which could be imposed in connection with pretrial release that would

reasonably assure (a) the appearance of the defendant as required or (b) the safety of any other

person or the community. 18 U.S.C. ' 3142(b). The former element must be established by a

preponderance of the evidence, and the latter requires proof by clear and convincing evidence.

       The Bail Reform Act establishes the following factors to be considered in determining

whether there are conditions of release that will reasonably assure the appearance of the defendant

and the safety of the community:

       (1)     The nature and circumstances of the offense charged, including whether the offense

is a crime of violence or involves a narcotic drug;

       (2)     the weight of the evidence against the person;



                                                   2
Case 1:19-mj-00242-KLM Document 15 Filed 10/30/19 USDC Colorado Page 3 of 4




       (3)     the history and characteristics of the person includingB

                       (A)    the person=s character, physical and mental
                       condition, family ties, employment, financial
                       resources, length of residence in the community,
                       community ties, past conduct, history relating to
                       drug and alcohol abuse, criminal history, and record
                       concerning appearance at court proceedings; and

                       (B)      whether at the time of the current offense or
                       arrest, the person was on probation, on parole, or on
                       other release pending trial, sentencing, appeal, or
                       completion of sentence for an offense under Federal,
                       State, or local law; and

     (4)     the nature and seriousness of the danger to any person or the
community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).

       Weighing the factors set out in the Bail Reform Act, I find the following: Defendant was

released pending his sentencing in the United States District Court for the Northern District of

West Virginia. The court takes judicial notice of the three other matters before this court related

to Defendant, and the Bench Warrant that indicates that this is the fourth consecutive failure to

appear for court-ordered hearings, including three consecutive sentencing hearings, making his

detention mandatory pursuant to 18 U.S.C. § 3143(a)(2).          Defendant also did not contest

detention.

       After considering all appropriate factors, I conclude that the preponderance of the evidence

establishes that no condition or combination of conditions of release will reasonably assure the

appearance of the defendant as required. Further, I conclude by clear and convincing evidence

that no condition or combination of conditions of release will reasonably insure the safety of other

                                                 3
Case 1:19-mj-00242-KLM Document 15 Filed 10/30/19 USDC Colorado Page 4 of 4




persons, including the defendant, or the community, given his new law violation. I also conclude

that defendant is unlikely to comply with any conditions that could be set with respect to his

pretrial release.

        IT IS HEREBY ORDERED that the defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal; and

        IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity

to consult confidentially with defense counsel; and

        IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for

the United States of America, the person in charge of the corrections facility shall deliver

defendant to the United States Marshal for the purpose of an appearance in connection with this

proceeding.


DATED: October 30, 2019                               BY THE COURT:


                                                      United States Magistrate Judge




                                                4
